Citation Nr: 1434115	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for respiratory disease, including pneumonia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1961 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran failed to appear without good cause for a hearing scheduled at his request before the Board.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

1.  Pneumonia was not shown at the time of filing of the current claim or at any point during the pendency of the appeal. 

2.  The current respiratory disease, chronic obstructive pulmonary disease, did not have onset in service and is unrelated to an injury, disease, or event, including a single episode of pneumonia, in service.


CONCLUSION OF LAW

The criteria for service connection for respiratory disease, including pneumonia and chronic obstructive pulmonary disease, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in January 2011.  
As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Veteran was afforded a VA examination in May 2014.  As the examination was based on a review of the Veteran's history and as the examiner described the disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 








Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service treatment records contain no complaint or finding of a respiratory abnormality, including COPD.  Chest x-rays in January1963 and in August 1965 were negative for any pathology.  

After service, in November 2003, VA records show that the Veteran complained of shortness of breath and coughing.  The diagnoses were left upper lobe pneumonia, left upper lobe fibrotic changes, and chronic obstructive pulmonary disease (COPD).  It was noted that the Veteran was a smoker.  The Veteran gave a history of pneumonia on three prior occasions, the last occurring in 2001.




VA records since 2003 show that the Veteran was treated for COPD.  In April 2011, the Veteran complained of a severe exacerbation of COPD and chest congestion.  In April 2013, the Veteran complained of coughing and shortness of breath. 

On VA examination in May 2014, the Veteran stated that he was treated for pneumonia in 1961 in service and that he had pneumonia two other times, requiring hospitalization.   History included COPD and smoking for 25 to 30 years.  The diagnosis was COPD.  The VA examiner expressed the opinion that it was less likely than not that COPD was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated COPD was likely secondary to a long history of smoking.  

Analysis

The Veteran asserts that he was treated for pneumonia in 1961 in service, resulting in his current respiratory disease. 

Although the service treatment records do not show treatment of pneumonia or COPD, the Veteran is competent to describe respiratory symptoms and to state that he was hospitalized for treatment.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

To establish service connection, a Veteran must first show a present disability.  Shedden, at 1167.



The requirement of a present disability may be met by evidence of the disability at the time of filing of the claim or evidence of the disability at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). 

As for pneumonia, the records shows that the Veteran was treated for pneumonia in November 2003 and there was a history of pneumonia on three prior occasions, the last occurring in 2001.

To the extent the Veteran asserts that he has residuals of pneumonia, the Veteran as a lay person is competent to identify a simple medical condition.  A simple medical condition is one capable of lay observation.  The Veteran as a lay person is also competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The presence of pneumonia or residuals of pneumonia cannot be competently answered by the Veteran as a lay person based on mere personal observation, as the identification of pneumonia or residuals of pneumonia falls outside the realm of common knowledge of a lay person, that is, such a condition is not capable of lay observation.  

Also pneumonia or residuals of pneumonia are not the type of conditions under case law that have been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).




Applying the guidance of current case law, pneumonia and residuals of pneumonia are more analogous to an internal disease process, such as rheumatic fever, rather than either flatfeet, a skin condition, tinnitus, varicose veins, or a dislocated shoulder.  For this reason, pneumonia and residuals of pneumonia are not the type of conditions under case law that has been found to be capable of lay observation and are not simple medical conditions that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify pneumonia and residuals of pneumonia.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of a present disability as to pneumonia or residuals of pneumonia and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 

Also while the Veteran is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a present medical diagnosis of pneumonia or residuals of pneumonia or evidence of a diagnosis by a medical professional based on symptoms described by the Veteran. 

When the Veteran filed his current claim in January 2011, there was no evidence of pneumonia or residuals of pneumonia at the time and there is no evidence of pneumonia or residuals of pneumonia at any point during the pendency of the appeal.  McClain, at 321. 





It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a present disability.  Fagan v. Shinseki, 573 F.3d. 1282, 1286   (Fed. Cir. 2009).  In the absence of proof of a present disability, there is no valid claim of service connection for pneumonia or residuals of pneumonia. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As for COPD, COPD was not affirmatively shown to have had onset during service.  And COPD is not a chronic disease under 38 C.F.R. § 3.309, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) and presumptive service connection as a chronic disease under 38 C.F.R. § 1137 do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), like pneumonia, COPD is not a simple medical condition, because COPD cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without specialized education, training, or experience.  And like pneumonia, COPD is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone, at 405 (1995) (flatfeet); see McCartt, at 167 (1999) (a skin condition); see Charles, at 374; 
see Woehlaert, at 462.

As COPD is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 




And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between COPD and an injury or disease or event in service, including an episode of pneumonia in 1961. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence.

As for the statement of the Veteran's friend who recalled that the Veteran was treated for pneumonia in 1961, the statement has no probative value on the material issue of fact, namely, pneumonia or residuals of pneumonia as a present disability.  

Since the lay evidence is not competent evidence, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for COPD as a contemporaneous medical diagnosis, COPD was not shown until 2003, more than 30 years after service.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed COPD to an injury, disease, or event, including an episode of pneumonia in 1961 in service.   

The only competent medical evidence of record pertaining to causation or a nexus of COPD to service consists of the report of VA examination in May 2014.  The VA examiner expressed the opinion that it was less likely than not that COPD was incurred in or caused by the claimed in-service injury, event, or illness, and that it was likely that COPD was due to a long history of smoking for 25 to 30 years.   






The opinion of the VA examiner is persuasive medical evidence against the claim.  There is no favorable medical evidence.  

As there is no competent lay or medical evidence favorable the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for respiratory disease, including pneumonia and COPD, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


